Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on 25 August 2022 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a polyvinyl alcohol-based resin having an average polymerization degree of 1000 or more.”
The Office observes that an average polymerization degree of “1000 or more” would encompass virtually unlimited average polymerization degrees, such as 3000, 10000, 100000, infinite, etc.  However, in the Specification, Applicant merely states “From the viewpoint of production suitability, the average polymerization degree is preferably 1000 to 4000, more preferably 1000 to 3500, and still more preferably 1100 to 3000” ([0018]), and the Examples similarly only provide average polymerization degrees of 2000 and 2800 (Table 1).
The limitation “1000 or more” lacks an adequate Written Description for its full scope because Applicant has not demonstrated that Applicant actually possessed such an unbounded range of average polymerization degrees (e.g., infinite).  This limitation also renders the claim scope Indefinite because it is unclear whether the limitation encompasses such infinite average polymerization degrees or not.
For examination purposes, claims will be read as though independent claim 1 provides the disclosed upper bound as well:
“[Claim 1 (Currently Amended)] 
A diverting agent, comprising: a polyvinyl alcohol-based resin having an average polymerization degree of 1000 to 4000.”

Claim Rejections - 35 USC § 102/103
Although typically the rejections under 102 and 103 would be divided into different sections, based on the few claims and the Prior Art, these sections are grouped together for ease of reading below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghebremeskel (2020/0071605) (effective filing date of Aug. 28, 2018). 
Regarding independent claim 1, Ghebremeskel discloses A diverting agent (abstract “particulate polyvinyl alcohol-based diverting agents for use in subterranean treatments”), comprising: a polyvinyl alcohol-based resin (e.g., claim 1 “particles of a compacted polyvinyl alcohol component comprising a hydrolyzed copolymer of vinyl acetate and one or more unsaturated acids as comonomers”) having an average polymerization degree of 1000 to 4000 ([0080] “The viscosity-average degree of polymerization of polyvinyl acetate copolymer (and resulting polyvinyl alcohol copolymer (2)) varies anywhere from about 300, or from about 500, or from about 700, to about 3000, or to about 2000”; this broadest range of 300-3000 and narrowest range of 700-2000 certainly anticipates 1000-4000 at their midpoints, 1650 or 1350).
Regarding claim 2, Ghebremeskel discloses wherein the polyvinyl alcohol-based resin has a degree of saponification of 90 mol% or more ([0085] “The polyvinyl alcohol copolymer should have a degree of hydrolysis of from about 70 mol %, or from about 75 mol %, or from about 85 mol %, or from about 93 mol %, or from about 95 mol %, or from about 98 mol %, or from about 99 mol %, to 100 mol % (maximum)”).
Regarding claim 2, Ghebremeskel discloses wherein the polyvinyl alcohol-based resin is contained in an amount of 50 mass% or more (e.g., [0132] “In one embodiment, a diverting agents which yields a combination of good solubility properties and density comprises: (a) from about 60 wt % to about 94 wt % polyvinyl alcohol resin component”).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Furo (2017/0209377). 
Applicant may note that Furo is cited being primarily to demonstrate the breadth of the current claims.  Applicant should also see the references in the Conclusion below.
Regarding independent claim 1, Furo discloses A diverting agent (abstract “a polyvinyl alcohol” wherein [0091] “the unmodified PVA powder after drying and before pulverization has a 50% particle size of preferably 50 to 2,000 μm”), comprising: a polyvinyl alcohol-based resin (e.g., [0061] “The PVA which is a feedstock of PVA fine particles may be obtained through saponification of, for example, a polyvinyl ester polymer polymerized from vinyl ester monomers”) having an average polymerization degree of 1000 to 4000 ([0087] “The PVA used in the present invention has an average degree of polymerization of preferably 200 to 4,000, more preferably 400 to 3,500, further preferably 500 to 3,000” and [0178] “the average degree of polymerization was 2,400”).
Regarding the preamble “A diverting agent,” the Office recognizes that this appears to be merely a statement of intended use.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  MPEP 2111.02 Effect of Preamble.  However, in this case, the recited purpose or intended use does not appear to result in a structural difference between the claimed invention and the Prior Art.  For example, Furo appears to provide unmodified PVA powder of the same general size and shape as Applicant’s “diverting agent,” and there are no limitations recited to specify any particulars of the “diverting agent” which would be different.
Regarding claim 3, Furo discloses wherein the polyvinyl alcohol-based resin is contained in an amount of 50 mass% or more (e.g., [0091] “the unmodified PVA powder after drying and before pulverization”; this is 100% PVA).

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Furo as in claim 1.
Regarding claim 2, Furo discloses “The PVA used in the present invention has a degree of saponification of preferably 70 to 100 mol %, more preferably 80 to 95 mol %, further preferably 85 to 90%. … When the degree of saponification is too high, quick disintegration may occur due to the lack of adhesion” ([0089]). 
Based on the most preferred range of 85-90 mol%, it is possible that Furo fails to actually disclose a degree of saponification of 90-100 mol%, despite this overlapping with Furo’s broadest range of 70-100 mol%.  Nevertheless, even if it is found that Furo fails to disclose 90-100 mol% saponification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furo to include “wherein the polyvinyl alcohol-based resin has a degree of saponification of 90 mol% or more,” in order to allow for quicker disintegration “due to the lack of adhesion.”  For example, if Furo’s PVA did not disintegrate quickly enough to release the active ingredient for efficacy, then Furo provides a clear suggestion to simply increase the saponification, up to 100 mol%.  This would be true even though Furo is directed to a pharmaceutical binder in contrast to the current Invention directed to an oilfield diverting agent; the claims simply do not sufficiently distinguish the two.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The NPL reference to Sekisui (“Selvol Polyvinyl alcohol – A versatile high performance product”; 2015) (cited by Applicant) discloses in Table 3 PVOH of Degree of Polymerization of “1000 - 1500” and “1600 - 2200” and in Table 4 PBOH of Super, Fully, and Intermediate Hydrolysis levels, all being >90 mol%, which appear to correspond in Table 5 to Selvol PVOH 165, 350, 443 all being polymerization degree of 1600 – 2200 and >90 mol% hydrolysis.
Similarly, the reference to Drochon (2009/0156436) discloses an oilfield use (abstract) of a polyvinyl alcohol product from Celanese, Celvol 165SF having a Hydrolysis % = degree of saponification of 99.3 mol% and a solution viscosity of 62-72 cP (Table 2), which appears to correspond to having a Degree of Polymerization of 1600-2200 (Table 1). 
The reference to Usova (2015/0252660) discloses an oilfield material (abstract) such as fiber used in fracturing, acidizing, cementing, etc. ([0025]) with an example of “polyvinyl alcohol (PVOH) with a nominal degree of polymerization of 1750” ([0009]) and having hydrolysis = saponification of >90 mol% (Fig. 2).  Fibers are well-known to also be diverting agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674